Citation Nr: 1532433	
Decision Date: 07/30/15    Archive Date: 08/05/15

DOCKET NO.  09-37 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for degenerative joint disease of the bilateral knees, including as due to in-service herbicide exposure.

2.  Entitlement to service connection for numbness of the left hand and fingers, including as due to in-service herbicide exposure.

3.  Entitlement to a disability rating greater than 40 percent for residuals of a gunshot wound of the right forearm.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due exclusively to service-connected residuals of a gunshot wound of the right forearm, bilateral acquired pes cavus, degenerative joint disease of the right elbow, and limitation of supination in the right arm.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from June 1965 to June 1969, including in combat in the Republic of Vietnam.  He also had additional unverified service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which denied the Veteran's claim for a disability rating greater than 30 percent for residuals of a gunshot wound of the right forearm (which was characterized as residuals of a gunshot wound of the right forearm with old fracture of the right radius).  The Veteran disagreed with this decision in January 2009.  He perfected a timely appeal in August 2009.

In an October 2010 rating decision, the RO assigned a higher 40 percent rating for the Veteran's service-connected residuals of a gunshot wound of the right forearm.  Because this is not the maximum disability rating available, and because the Veteran continues to disagree with the disability rating assigned for his service-connected residuals of a gunshot wound of the right forearm, this issue remains in appellate status.

This matter also is on appeal from an August 2012 rating decision in which the RO denied the Veteran's claims of service connection for degenerative joint disease of the bilateral knees (which was characterized as separate service connection claims for degenerative joint disease of the right knee and for degenerative joint disease of the left knee) and for numbness of the left hand and fingers and entitlement to a TDIU due exclusively to service-connected residuals of a gunshot wound of the right forearm, bilateral acquired pes cavus, degenerative joint disease of the right elbow, and limitation of supination in the right arm.  The Veteran disagreed with this decision later in August 2012.  He perfected a timely appeal in March 2014.  Having reviewed the record evidence, the Board finds that the issues are characterized more appropriately as stated on the title page of this decision.

The issues of entitlement to a disability rating greater than 40 percent for residuals of a gunshot wound of the right forearm and entitlement to a TDIU due exclusively to service-connected residuals of a gunshot wound of the right forearm, bilateral acquired pes cavus, degenerative joint disease of the right elbow, and limitation of supination in the right arm are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  The record evidence shows that the Veteran had active combat service in the Republic of Vietnam; thus, his in-service herbicide exposure is presumed.

2.  The record evidence shows that the Veteran's current degenerative joint disease of the bilateral knees is not related to active service.

3.  The record evidence shows that the Veteran does not experience any current disability due to numbness of the left hand and fingers which could be attributed to active service.


CONCLUSIONS OF LAW

1.  Degenerative joint disease of the bilateral knees was not incurred in or aggravated by active service, including as due to in-service herbicide exposure, nor may it be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014).

2.  Numbness of the left hand and finger was not incurred in or aggravated by active service, including as due to in-service herbicide exposure.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

In letters issued in August 2008 and in October 2011, VA notified the Veteran of the information and evidence needed to substantiate and complete his claims, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters informed the Veteran to submit medical evidence relating the claimed disabilities to active service and noted other types of evidence the Veteran could submit in support of his claims.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of these letters, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional notice of the five elements of a service-connection claim was provided in all of the VCAA notice issued during the pendency of this appeal, as is required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As will be explained below in greater detail, the evidence does not support granting service connection for degenerative joint disease of the bilateral knees or for numbness of the left hand and fingers.  Because the Veteran was fully informed of the evidence needed to substantiate these claims, any failure of the AOJ to notify the Veteran under the VCAA cannot be considered prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The Veteran also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the timing of the notice, the Board points out that the Court has held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a Veteran before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini, 18 Vet. App. at 112.  Here, all of the VCAA notice was issued prior to the currently appealed rating decision; thus, all of this notice was timely.  Because the Veteran's claims are being denied in this decision, any question as to the appropriate disability rating or effective date is moot.  See Dingess, 19 Vet. App. at 473.  And any defect in the timing or content of the notice provided to the Veteran and his service representative has not affected the fairness of the adjudication.  See Mayfield, 444 F.3d at 1328.

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the AOJ and the Board, although he declined to do so.  It appears that all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran's electronic paperless claims files in Virtual VA and in Veterans Benefits Management System (VBMS) have been reviewed.  The Veteran also does not contend, and the evidence does not show, that he is in receipt of Social Security Administration (SSA) disability benefits such that a remand to obtain his SSA records is required.

With respect to the service connection claim for degenerative joint disease of the bilateral knees, the Veteran has been provided with VA examinations which address the contended causal relationship between the claimed disability and active service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Given that the pertinent medical history was noted by the examiners, these examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examinations of record are adequate for rating purposes and additional examination is not necessary regarding this claim.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.  

With respect to the service connection claim for numbness of the left hand and fingers, the Board notes that there is no competent evidence, other than the Veteran's statements, which indicates that this disability may be associated with service.  The Veteran is not competent to testify as to etiology of this disability as it requires medical expertise to diagnose.  The first prong of the McLendon test (current disability) requires "competent" evidence; the third prong of the test only requires "evidence" that indicates an association with service.  See McLendon, 20 Vet. App. at 79.  Although VA must consider the lay evidence and give it whatever weight it concludes the evidence is entitled to, a "conclusory, generalized lay statement" that an event or illness during service caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

Service Connection Claims

The Veteran contends that he incurred degenerative joint disease of the bilateral knees and numbness of the left hand and fingers while on active combat service in the Republic of Vietnam.  He alternatively contends that in-service herbicide exposure while in Vietnam caused or contributed to his current degenerative joint disease of the bilateral knees and numbness of the left hand and fingers.

Laws and Regulations

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases, including arthritis (or degenerative joint disease), are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

Establishing service connection generally requires (1) medical evidence of a presently existing disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)); Hickson v. West, 12 Vet. App. 247, 253 (1999).

In the case of any Veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, condition or hardships of such service, even though there is no official record of such incurrence or aggravation.  Every reasonable doubt shall be resolved in favor of the Veteran.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d). Satisfactory lay or other evidence under section 1154(b) has been defined as "credible evidence."  See Collette v. Brown, 82 F.3d 389, 393 (Fed. Cir. 1996).  These provisions deal with the question of whether a particular disease or injury occurred in service; that is, what happened then, and not the question of either current disability or nexus to service (both of which generally require competent evidence).  In other words, these provisions in 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) do not establish presumptive service connection for a combat Veteran.  Rather, they relax the evidentiary requirements for noting what happened in service.  See Brock v. Brown, 10 Vet. App. 155, 162 (1997); Libertine v. Brown, 9 Vet. App. 521, 524 (1996).

VA regulations provide that a Veteran who had active military, naval, or air service in the Republic of Vietnam during the Vietnam Era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  See 38 C.F.R. § 3.307(a)(6)(iii).  In such circumstances, service connection may be granted on a presumptive basis for the diseases listed in 38 C.F.R. § 3.309(e).  Degenerative joint disease and numbness of the left hand and fingers are not among the diseases listed in § 3.309 for which presumptive service connection is available based on in-service herbicide exposure.  

The Secretary of Veterans Affairs also has determined that there is no positive association between exposure to herbicides and any other condition for which he has not specifically determined a presumption of service connection is warranted.  See Diseases Not Associated with Exposure to Certain Herbicide Agents, 67 Fed. Reg. 42,600 (June 24, 2002).  Notwithstanding the foregoing, the Federal Circuit has determined that the Veteran's Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a Veteran from establishing service connection with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The rationale employed in Combee also applies to claims based on exposure to Agent Orange.  See Brock v. Brown, 10 Vet. App. 155 (1997).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

In Walker, the Federal Circuit overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also Fountain v. McDonald, 27 Vet. App. 258 (2015) (adding tinnitus as an "organic disease of the nervous system" to the list of disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a)).  Because numbness of the left hand and fingers is not explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a), the Board finds that Savage and the theory of continuity of symptomatology in service connection claims is inapplicable to this claim.  In contrast, because arthritis (or degenerative joint disease) is considered a "chronic" disability under 38 C.F.R. § 3.309(a), the theory of continuity of symptomatology remains valid in adjudicating this claim.

It is VA policy to administer the laws and regulations governing disability claims under a broad interpretation and consistent with the facts shown in every case.  When a reasonable doubt arises regarding service origin, the degree of disability, or any other point, after careful consideration of all procurable and assembled data, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not prove or disprove the claim satisfactorily.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Factual Background and Analysis

The Board finds that the preponderance of the evidence is against granting the Veteran's claim of service connection for degenerative joint disease of the bilateral knees, including as due to in-service herbicide exposure.  The Veteran contends that he incurred degenerative joint disease of the bilateral knees while on active combat service in Vietnam and his current degenerative joint disease of the bilateral knees is related to such service.  He alternatively contends that in-service herbicide exposure while in Vietnam caused or contributed to his current degenerative joint disease of the bilateral knees.  The record evidence does not support his assertions regarding an etiological relationship between his current degenerative joint disease of the bilateral knees and active service or any incident of service, to include as due to in-service herbicide exposure.  It shows instead that, although the Veteran experiences current disability due to degenerative joint disease of the bilateral knees, it is not related to active service or any incident of service.  

The Board notes initially that a review of the Veteran's citation for the Navy Achievement Medal, included in his service personnel records, indicates that he served in combat in the Republic of Vietnam.  This citation provides that, between May and October 1968, the Veteran served in combat in Quang Tri province in Vietnam.  He participated in 10 combat operations during this time period, including Operations SCOTLAND II, LANCASTER II, and KENTUCKY, while serving as a Marine Corps Squad Leader.  Because the Veteran's service personnel records show that he had in-country duty in Vietnam, his active service meets the regulatory definition of Vietnam service found in 38 C.F.R. § 3.307(a)(6)(iii) and upheld by the Federal Circuit in Haas.  See Haas v. Peake, 525 F.3d. 1168 (Fed. Cir. 2008) cert. denied 129 S. Ct. 1002 (2009) (upholding as permissible VA's regulatory interpretation of "service in Vietnam" as requiring in-country duty or visitation in Vietnam).  Accordingly, because the Veteran had active service in Vietnam, his in-service herbicide exposure is presumed.  See 38 C.F.R. §§ 3.307, 3.309.  Although the Veteran's in-service herbicide exposure is presumed, the Board notes that degenerative joint disease of the knees is not among those diseases for which service connection is available on a presumptive basis due to such exposure.  Id.  The Veteran also has not identified or submitted any evidence, to include a medical nexus, demonstrating an etiological link between his presumed in-service herbicide exposure and degenerative joint disease of the bilateral knees.  Thus, the Board finds that service connection for degenerative joint disease of the bilateral knees is not warranted on a presumptive basis due to in-service herbicide exposure.

The Veteran also is not entitled to service connection for degenerative joint disease of the bilateral knees on a direct service connection basis.  See 38 C.F.R. §§ 3.303, 3.304.  Despite the Veteran's assertions to the contrary, the record evidence does not indicate that his current degenerative joint disease of the bilateral knees is related to active service.  For example, the Veteran's service treatment records show that he denied all relevant pre-service medical history at his enlistment physical examination in January 1965, prior to his entry on to active service in June 1965.  Clinical evaluation of his knees was normal.  A copy of the Veteran's separation physical examination was not available for review.  The Board notes in this regard that the absence of contemporaneous service treatment records does not preclude granting service connection for a claimed disability.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

The Board next notes that, although the Veteran does not contend specifically that he incurred degenerative joint disease of the bilateral knees while in combat in Vietnam, it is required to consider all potential theories of entitlement in a service connection claim.  See Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004), and Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (explaining that the Board must consider all potential theories of entitlement raised by the evidence).  The Veteran's Navy Achievement Medal citation clearly indicates that he served in combat in Vietnam (as discussed above).  Thus, the Board finds it reasonable to conclude that the Veteran may have experienced degenerative joint disease of the bilateral knees during service because such disability is consistent with the facts and circumstances of his honorable combat service in Vietnam.  See also Bastien v. Shinseki, 599 F.3d 1301, 1306 (Fed. Cir. 2010) ("The evaluation and weighing of evidence and the drawing of appropriate inferences from it are factual determinations committed to the discretion of the fact finder.").

The post-service evidence does not support finding that the Veteran's current degenerative joint disease of the bilateral knees is related to active service or any incident of service, include his acknowledged combat service in Vietnam, however.  It shows instead that, although the Veteran currently experiences disability due to degenerative joint disease of the bilateral knees, it is not related to active service.  For example, on VA outpatient treatment in May 2011, the Veteran complained of chronic left knee pain.  A history of arthroscopic surgery in 2006 and obesity was noted.  The Veteran stated that, although his left knee had improved following his 2006 surgery, he had started hearing pops and snaps in his knee while walking in the previous 4-5 months.  He also experienced pain when walking 100 yards or climbing stairs.  Physical examination showed a stable and unassisted gait, full knee extension, knee flexion to 90 degrees, tenderness along the medial joint line, and scant effusion in the lateral patella.  X-rays of the left knee showed moderate to marked degenerative changes.  The impressions included left knee with questionable damage due to a motor vehicle accident, status-post left knee arthroscopic surgery, with audible crepitus and little pain/functional impact.  The Veteran was advised to lose weight, perform low impact exercises, and issued a knee brace.

On private outpatient treatment in June 2011, the Veteran complained of right knee pain which had lasted for 1 week.  He reported wearing an elastic knee brace "with some relief of swelling."  Objective examination of the right knee showed no erythema, moderate swelling, no tenderness to palpation on the medial/joint lines, and a full range of motion.  X-rays of the right knee showed degenerative changes with some joint line narrowing.  The assessment knee pain with exacerbation of osteoarthritis.  The Veteran received a steroid injection in his knee.

In a June 2011 letter, the Veteran asserted that his bilateral knee disability was related to his in-service herbicide exposure from 2 combat tours in Vietnam.

On VA knee and lower leg conditions Disability Benefits Questionnaire (DBQ) in October 2011, no relevant complaints were noted.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran stated that he had fractured his right lower leg 2 years earlier.  He also used a cane occasionally for ambulation.  Physical examination showed no tenderness to palpation for the joints lines or soft tissues of either knee, 5/5 muscle strength in both knees, no joint instability in either knee, no evidence or history of recurrent patellar subluxation/dislocation, and no shin splints.  X-rays of the left knee showed moderate to marked changes.  X-rays of the right knee showed minimal narrowing of the medial joint space.  The VA examiner stated that the Veteran "is rather obese."  The diagnosis was degenerative changes of both knees.

In a May 2012 addendum to the October 2011 VA knee and lower leg conditions DBQ, the VA examiner opined that it was less likely than not that the Veteran's degenerative joint disease of the bilateral knees was related active service.  The rationale for this opinion was that the "Veteran's bilateral knee [degenerative joint disease] is more consistent with his age, obesity, and natural progression of the knees."  This examiner next opined that it was less likely than not that the Veteran's degenerative joint disease of the bilateral knees was related to his service-connected bilateral pes planus.  The rationale for this opinion was that the Veteran's degenerative joint disease of the bilateral knees developed independently of his service-connected bilateral pes planus.

In statements on his August 2012 notice of disagreement, the Veteran asserted, "My present health is very poor.  I am always in constant pain.  My pain is unbearable.  My arms hurt, my feet hurt, my knees hurt when I walk and at night my fingers on both of my hands go numb."

On VA outpatient treatment in November 2013, the Veteran complained of bilateral knee pain.  He described his left knee pain as sharp, diffuse, activity-related pain.  He also had left knee pain going up stairs.  He used a cane.  Physical examination showed an antalgic gait with a cane, no tenderness to palpation in the left knee, mild effusion in the left knee, no erythema, and stable ligaments.  The assessment included left knee degenerative joint disease.  The Veteran was advised that he was not a surgical candidate because his body mass index was greater than 40 and he needed to lose weight before surgical intervention would be considered.

In March 2014, the Veteran complained of left knee pain with stairs and ambulation.  His left knee pain was diffuse and rated as 6-8/10 on a pain scale.  Physical examination showed a slow antalgic gait, no effusion or warm, patellofemoral crepitation and grind, and joint line tenderness, lateral greater than medial joint line.  X-rays showed lateral patellofemoral degenerative joint disease.  

The record evidence shows that the Veteran's current degenerative joint disease of the bilateral knees is not related to active service.  The October 2011 VA examiner specifically found no etiological relationship between the Veteran's current bilateral knee degenerative joint disease and active service or any incident of service, to include as due to a service-connected disability.  This opinion was fully supported.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  The Veteran also has not identified or submitted any evidence, to include a medical nexus, demonstrating his entitlement to service connection for degenerative joint disease of the bilateral knees.  In summary, the Board finds that service connection for degenerative joint disease of the bilateral knees, including as due to in-service herbicide exposure, is not warranted.

The Board next notes that service connection for degenerative joint disease of the bilateral knees is not warranted on a presumptive basis as a chronic disease.  See 38 C.F.R. §§ 3.307, 3.309.  The record evidence does not indicate, and the Veteran does not contend, that he experienced degenerative joint disease (or arthritis) of the bilateral knees during active service or within the first post-service year (i.e., by June 1970) such that service connection is warranted for this disability on a presumptive basis.  (The Board acknowledges parenthetically that it found that the Veteran may have experienced degenerative joint disease of the bilateral knees during combat service in Vietnam as such disability was consistent with the facts and circumstances of such service.  Such a finding does not establish service connection for degenerative joint disease of the bilateral knees on a presumptive basis as a chronic disease, however.)  Thus, service connection for degenerative joint disease of the bilateral knees is not warranted on a presumptive basis as a chronic disease.  Id.

The Board finally finds that the preponderance of the evidence is against granting the Veteran's claim of service connection for numbness of the left hand and fingers, including as due to in-service herbicide exposure.  The Veteran contends that he incurred numbness of the left hand and fingers during active service or, alternatively, his presumed in-service herbicide exposure while in combat in Vietnam caused or contributed to his current numbness of the left hand and fingers.  The record evidence does not support his assertions concerning current disability due to numbness of the left hand and fingers which is attributable to active service or any incident of service, including his presumed in-service herbicide exposure.  As noted elsewhere, the Veteran presumably was exposed to herbicides during active combat service in Vietnam.  See 38 C.F.R. §§ 3.307, 3.309.  Although the Veteran's in-service herbicide exposure is presumed, numbness of the left hand and fingers is not among the disabilities for which service connection is available on a presumptive basis due to such exposure.  Id.  The Veteran also has not identified or submitted any evidence, to include a medical nexus, demonstrating an etiological link between his presumed in-service herbicide exposure and his claimed numbness of the left hand and fingers.  Thus, the Board finds that service connection for numbness of the left hand and fingers is not warranted on a presumptive basis due to in-service herbicide exposure.

The Veteran also is not entitled to service connection for numbness of the left hand and fingers on a direct service connection basis.  See 38 C.F.R. §§ 3.303, 3.304.  Despite the Veteran's assertions to the contrary, the evidence does not support a  finding that he currently experiences disability due to his claimed numbness of the left hand and fingers which could be attributed to active service.  The Veteran's service treatment records show no complaints of or treatment for numbness of the left hand and fingers during active service.  The Board again notes that the absence of contemporaneous service treatment records does not preclude granting service connection for a claimed disability.  See Buchanan, 451 F.3d at 1337, and Barr, 21 Vet. App. at 303. 

The post-service evidence further does not indicate that the Veteran currently experiences any disability due to numbness of the left hand and fingers which could be attributed to active service.  The Board notes in this regard that a service connection claim must be accompanied by evidence which establishes that the claimant currently has a disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection is not warranted in the absence of proof of current disability.  The Board has considered whether the Veteran experienced numbness of the left hand and fingers at any time during the pendency of this appeal.  Service connection may be granted if there is a disability at some point during the claim even if it later resolves or becomes asymptomatic.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  In this case, there is no evidence of numbness of the left hand and fingers at any time during the pendency of this appeal.  In summary, the Board finds that service connection for numbness of the left hand and fingers, including as due to in-service herbicide exposure, is not warranted.

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown,6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr, 21 Vet. App. at 309 (holding that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, 451 F.3d at 1337; Barr, 21 Vet. App. at 303.  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claims, in recent statements, the Veteran has asserted that his symptoms of degenerative joint disease of the bilateral knees and numbness of the left hand and fingers have been continuous since service.  He asserts that he continued to experience symptoms relating to the knees (pain and difficulty climbing stairs) and of the left hand and fingers (numbness and pain) after he was discharged from service.  In this case, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of either of these disabilities after service separation.  Further, the Board concludes that his assertion of continued symptomatology since active service, while competent, is not credible.  

The post-service medical evidence does not reflect complaints or treatment related to degenerative joint disease of the bilateral knees for several decades following active service.  The Board emphasizes the multi-year gap between discharge from active service (1969) and initial reported symptoms related to a bilateral knee disorder in approximately 2011 (a 42-year gap).  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (finding lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where Veteran failed to account for lengthy time period between service and initial symptoms of disability).  The Board also notes again that the post-service evidence does not indicate that the Veteran experienced any disability due to his claimed numbness of the left hand and fingers since his service separation.

The Board notes that the Veteran sought treatment for a myriad of medical complaints since discharge from service, including residuals of a gunshot wound of the right forearm and bilateral pes planus.  Significantly, during that treatment, when he specifically complained of other problems, he never reported complaints related to degenerative joint disease of the bilateral knees or numbness of the left hand and fingers.  Rucker, 10 Vet. App. at 67 (holding that lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

When the Veteran was examined for VA compensation purposes in October 2011, he did not report the onset of bilateral knee symptomatology during or soon after service or even indicate that the symptoms were of longstanding duration.  He reported instead that he had not experienced a specific knee injury although he had fallen and fractured his right proximal tibia approximately 2 years earlier.  Such histories reported by the Veteran for treatment purposes are of more probative value than the more recent assertions and histories given for VA disability compensation purposes.  Id.

The Veteran filed a VA disability compensation claim for service connection for residuals of a gunshot wound of the right forearm in March 1979, approximately a decade after his service separation in June 1969, but did not claim service connection for degenerative joint disease of the bilateral knees or numbness of the left hand and fingers or make any mention of any relevant symptomatology.  He did not claim that symptoms of his disorders began in (or soon after) service until he filed his current VA disability compensation claims.  Such statements made for VA disability compensation purposes are of lesser probative value than his previous statements made for treatment purposes.  See Pond v. West, 12 Vet. App. 341 (1999) (finding that, although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

During the recent VA compensation claims, the Veteran reported the onset of symptoms to different times.  Specifically, when he filed his service connection claims, he reported that his degenerative joint disease of the bilateral knees began during service.  As noted above, however, when examined by VA in October 2011, the Veteran denied any specific bilateral knee injuries and reported only that he had surgery on his right knee in 2006, several decades after his service separation.  These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuity of symptomatology since service.  See Madden, 125 F.3d at 1481 (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than the absence of complaints or treatment for years after service, his previous statements made for treatment purposes, and the record evidence showing no etiological link between degenerative joint disease of the bilateral knees and active service and showing no current disability due to numbness of the left hand and fingers which could be attributed to service.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.


ORDER

Entitlement to service connection for degenerative joint disease of the bilateral knees, including as due to in-service herbicide exposure, is denied.

Entitlement to service connection for numbness of the left hand and fingers, including as due to in-service herbicide exposure, is denied.


REMAND

The Veteran contends that his service-connected residuals of a gunshot wound of the right forearm are more disabling than currently evaluated.  He also contends that his service-connected disabilities prevent him from securing or maintaining a substantially gainful occupation, entitling him to a TDIU.  Having reviewed the record evidence, the Board finds that additional development is necessary before the underlying claims can be adjudicated on the merits.

With respect to the Veteran's increased rating claim for residuals of a gunshot wound of the right forearm, a review of the record evidence indicates that his most recent VA examination occurred in March 2010.  The Veteran has contended that this disability has worsened since his March 2010 VA examination.  

The Board notes that VA's duty to assist under the VCAA includes obtaining an examination or medical opinion when necessary.  The Court has held that, when a Veteran alleges that his service-connected disability has worsened since he was examined previously, a new examination may be required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Given the Veteran's contentions, and given the length of time which has elapsed since his most recent VA examination in March 2010, the Board finds that, on remand, he should be scheduled for updated VA examination to determine the current nature and severity of his service-connected residuals of a gunshot wound of the right forearm.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.

With respect to the Veteran's TDIU claim, a review of his VA Form 21-8940, "Veterans Application for Increased Compensation based on Unemployability," date-stamped as received by VA on May 17, 2012, indicates that he contends that "both arms/hands, feet, & knees" preclude his employability.  The Board notes in this regard that service connection is in effect only for residuals of a gunshot wound of the right forearm, evaluated as 40 percent disabling effective April 8, 2008, bilateral acquired pes cavus, evaluated as 30 percent disabling effective July 12, 2010, degenerative joint disease of the right elbow, evaluated as 10 percent disabling effective April 8, 2008, and for limitation of supination in the right arm and scars of the right forearm, each evaluated as zero percent disabling effective April 26, 1979.  The Veteran's current combined disability evaluation for compensation is 60 percent effective July 12, 2010.  Thus, the Veteran currently does not meet the scheduler criteria for a TDIU.  See 38 C.F.R. § 4.16(a) (2014).  The Board next notes that non-service-connected disabilities may not be considered in adjudicating a TDIU claim.  See Hatlestad v. Brown, 5 Vet. App. 524 (1993); Van Hoose v. Brown, 4 Vet. App. 361 (1993).  As discussed above, service connection is not in effect for a bilateral knee disability so the Veteran's assertions regarding the impact of a non-service-connected bilateral knee disability (or any other non-service-connected disability) on his employability may not be considered in evaluating his TDIU claim.  Id.

In any event, because adjudication of the Veteran's increased rating claim for residuals of a gunshot wound of the right forearm likely will impact adjudication of his TDIU claim, these claims are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are inextricably intertwined when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  Thus, adjudication of the Veteran's TDIU claim must be deferred.

The AOJ also should attempt to obtain the Veteran's updated VA and private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or his service representative and ask him to identify all VA and non-VA clinicians who have treated him for residuals of a gunshot wound of the right forearm in recent years.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Schedule the Veteran for updated examination to determine the current nature and severity of his service-connected residuals of a gunshot wound of the right forearm.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  

Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether the Veteran's service-connected residuals of a gunshot wound of the right forearm are manifested by complete paralysis of the lower radicular group with all intrinsic muscles of the hand, and some or all of the flexors of the wrist and fingers paralyzed (substantial loss of use of the hand).  A complete rationale must be provided for any opinions expressed.

3.  The Veteran should be given adequate notice of the requested examination which includes advising him of the consequences of his failure to report to the examination.  If he fails to report to the examination, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file.

4.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


